Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 15, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  147111(54)                                                                                             Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
                                                                                                                    Justices
  CHRISTOPHER LEE DUNCAN, BILLY JOE
  BURR, JR., STEVEN CONNOR, ANTONIO
  TAYLOR, JOSE DAVILA, JENNIFER
  O’SULLIVAN, CHRISTOPHER MANIES, and
  BRIAN SECREST,
              Plaintiffs-Appellees,                               SC: 147111
                                                                  COA: 307790
  v                                                               Ingham CC: 07-000242-CZ

  STATE OF MICHIGAN and GOVERNOR OF
  MICHIGAN,
             Defendants-Appellants.
  ______________________________/

         On order of the Chief Justice, the stipulation of the parties, through their
  respective counsel, to dismiss the application for leave to appeal without costs is
  GRANTED. The appeal is DISMISSED with prejudice.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 15, 2013
                                                                             Clerk